          Case 1:20-mj-00230-ZMF Document 1-1 Filed 11/16/20 Page 1 of 1



                                       STATEMENT OF FACTS

         On Sunday, November 15, 2020, at approximately 11:44 a.m., members of the Metropolitan Police
Department (MPD) GRU were on patrol in the 1800 block of Q Street, SE, Washington, DC. As they drove
down the street, officers observed three men standing around the trunk of a car. They stopped their patrol
car and began to speak with the men while they remained inside their vehicle. The officers asked the three
men if any of them had any firearms. As they spoke with the men, the officers observed an individual, later
identified as James Fluellyn, hereinafter referred to as the defendant, turn his body away from them
repeatedly as they were talking to him and look at his waist area. The way he turned his body appeared as
though he was attempting to conceal his waistband area. The officers got out of their car and made contact
with the defendant. As they approached him, he turned away an additional time and moved closer to the
nearby parked car. Officers believed, based on their training and experience, that he was attempting to
conceal a weapon in his waist area. They conducted a pat down and immediately felt what they recognized
to be a firearm in the front of the defendant’s waistband of his pants. He was taken into custody

        The firearm that recovered was determined to be a green and black in color privately made firearm,
9 millimeter handgun with no model or serial number. When it was recovered, it was loaded with one (1)
round in the chamber and fifteen (15) rounds in a fifteen (15) round high capacity magazine. There are no
firearm or ammunition manufacturers in the District of Columbia. Therefore, the ammunition in this case
would have traveled in interstate commerce.

         A criminal history check of Defendant Fluellyn through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Unlawful Possession of a Firearm
with a Prior Felony Conviction in the District Court for the District of Columbia, Case Number 01-CR-417.
The defendant was sentenced to sixty-three (63) months for this offense. Additionally, the defendant has a
prior felony conviction for Unlawful Possession of a Firearm by a Convicted Felon in North Carolina. The
defendant was sentenced to eighteen (18) months of incarceration for this offense. Therefore, the defendant
was aware at the time of his arrest in this case that he had prior convictions for crimes punishable by more
than one year.


                                                 _________________________________
                                                 OFFICER ANTHONY DELBORRELL
                                                 METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
16th day of November, 2020.
                                                                                  2020.11.16
                                                                                  14:32:44 -05'00'
                                                          ___________________________________
                                                          ZIA M. FARUQUI
                                                          U.S. MAGISTRATE JUDGE
